Citation Nr: 0730727	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-40 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hysterectomy.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1973 
to November 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

By an April 2005 notice of disagreement requested Decision 
Review Officer (DRO) review of his claims being appealed, 
prior to Board adjudication.  38 CFR § 3.2600 (2006).  DRO 
review was afforded the veteran, as documented in a November 
2005 statement of the case (SOC).
 
In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a video conference hearing conducted 
between the RO and the Board Central Office.  A transcript of 
that hearing is contained in the claims folder.

The issue of entitlement to service connection for tinnitus, 
hypertension, sinus problems, and allergies are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A hysterectomy was performed electively years post 
service, and is not shown to be causally related to service.  

2.  A tubal coagulation was performed in service as an 
elective sterilization procedure.  

3.  A back disorder did not develop in service and is not 
otherwise causally related to service; arthritis of the spine 
was not present within the first post-service year.

4.  GERD did not develop in service and is not otherwise 
causally related to service. 

5.  No disorder has been claimed as due to the veteran's 
alleged asbestos exposure in service.  


CONCLUSIONS OF LAW

1.  A hysterectomy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2006).

2.  A back disorder not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  GERD was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2006).

4.  There is no legal basis for entitlement to service 
connection for asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the veteran's 
claims for service connection for hypertension, hysterectomy, 
a sinus disorder, a back disorder, GERD, allergies, and 
asbestos exposure was issued in a June 2004 letter, prior to 
the appealed November 2004 rating decision denying these 
claims.  Even if VCAA notice is not complete until after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board notes that the veteran's claim for service 
connection for asbestos exposure is here denied as a matter 
of law.  Hence, there is no reasonable possibility that 
additional notice or assistance of the veteran will further 
that claim.  

In the June 2004 VCAA letter, the RO informed the veteran of 
its duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  The 
letter informed of the bases of review for service connection 
for hypertension, hysterectomy, a sinus disorder, a back 
disorder, GERD, and allergies.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Also by this letter, the veteran was requested 
to submit any evidence she might have, in furtherance of her 
claims.  She was also told that it was ultimately her 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  
 
VA and service medical records have been obtained and 
associated with the claims folders.  To the extent the 
veteran indicated the existence of additional private 
treatment records and provided requested authorization to 
obtain those records, private records were requested.  All 
records received were associated with the claims folders.  
The November 2004 rating decision and November 2005 SOC 
informed of evidence obtained in furtherance of the claim, 
and thereby implicitly informed the veteran of any evidence 
not received.  

The veteran and her authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions, as well as by the video conference 
hearing conducted by the undersigned Acting Veterans Law 
Judge in May 2007.  There is no indication that the veteran 
expressed a further desire to address her claims which has 
not been fulfilled.  

The Board must consider whether a VA examination is warranted 
to address the veteran's claimed disabilities.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  Here, the 
veteran has not provided any competent medical evidence 
suggesting a relationship between her claimed GERD, back 
disorder, allergies, hysterectomy, and her service.  Thus, 
there is no requirement to obtain a VA medical examination in 
this case.  See McLendon, 20 Vet. App. at 85- 86; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran 
is required to show some causal connection between his 
disability and his military service). 

It is true that lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, as discussed below, the veteran's hysterectomy claim 
is not supported by evidence and argument meeting the third 
prong of 38 C.F.R. § 3.159(c)(4)(i).  As discussed below, any 
chain of causation between any potential claim associated 
with the veteran's elective tubal cauterization sterilization 
in service, and her hysterectomy years later, is simply to 
attenuated to indicate any colorable basis of claim, and 
beyond the competent of the veteran to testify.  Hence, the 
"indicates" requirement for the third criterion of 
38 C.F.R. § 3.159(c)(4)(i), while notably a low threshold, is 
nonetheless not met in this case.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006).  

As to the remaining claim, there is no competent evidence 
linking the disabilities to service, and no credible lay 
evidence demonstrating continuous symptoms since service.  
Accordingly, the Board finds that a VA examination was not 
required to address medical issues implicated by any of the 
service connection claims here adjudicated.  38 C.F.R. 
§ 3.159(c)(4)(i).  The record as a whole, without 
particularized compensation examinations, is adequate for 
purposes of Board adjudication of the claims here 
adjudicated.  

By the November 2005 SOC, the veteran was informed of 
evidence obtained in furtherance of her claims and evidence 
that may yet further her claims.  This "post-decisional" 
document issued subsequent to the issued VCAA notice letter 
meets the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.  
Moreover, a letter in reference to the Dingess decision was 
sent to the veteran in March 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Certain diseases, such as hypertension and arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of lay-observable disability or symptoms of 
disability.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  (The 
veteran does not here claim entitlement to service connection 
for any disabilities on the basis of aggravation in service 
of a pre-existing disability. See 38 C.F.R. § 3.304 (2006).  
The veteran also does not contend that any claimed disability 
was incurred in the course of combat with the enemy.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d) (2006).) 

III. Service Connection Claims

 A.  Claim for Service Connection for Hysterectomy

The veteran and her representative, in hearing testimony, 
contend that there is an increased incidence of 
hysterectomies in women who previously underwent tubal 
ligations.  They further contend that the veteran was not 
adequately informed of this increased incidence prior to the 
procedure performed in service.  

However, increased incidence in medical studies does not 
establish causation in the veteran's individual case.  The 
positive association among clinical populations noted in one 
or more medical treatises is by no means equivalent to a 
causal clinical link in the veteran's particular case.  That 
causal clinical link for the veteran must be made by a 
medical practitioner addressing the veteran's particular 
case, based on the circumstances of the veteran's diseases or 
injuries and other factors particular to the veteran.  To 
require less would allow service connection on the basis of 
mere statistical significance associated with facts common to 
the veteran's service-connected conditions or her period of 
service.  (For example, on such bases veterans could be 
service-connected for virtually any musculoskeletal condition 
secondary to trauma, because service members generally might 
be found more likely than a larger population group to have 
suffered a trauma resulting in damage to the musculoskeletal 
system.)  Governing VA law, however, does not allow service 
connection on the basis of a showing of statistical variance, 
howsoever significant, without the support of a 
particularized medical opinion.  It is true that some 
presumptions have been adopted within governing regulations 
based on recognized positive medical correlations to certain 
diseases or injuries.  However, where no such presumption is 
recognized in the governing law, service connection can only 
be established based on facts as medically interpreted for 
the claimant's particular case.  38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2006).

Additionally, as addressed in the VCAA analysis, above, the 
Board does not seek a medical opinion to address this 
question of possible causation between the veteran's elective 
sterilization in service for two reasons:  both the 
sterilization in service and the hysterectomy post service 
were elective, such that no medical condition necessitated 
that result; and there is no particularized medical evidence 
in this case to suggest the possibility that an action 
associated with the elective sterilization in service caused 
or significantly contributed to the hysterectomy post 
service.  

The veteran's January 1975 bilateral tubal cauterization is 
plainly documented in multiple service medical records as an 
elective procedure performed at the request of the veteran.  
In this regard, the Board notes that "the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service." 38 C.F.R. §  3.306(b)(1).  Here, the 
veteran's fertility was the condition to be corrected by the 
elective sterilization in January 1975, and there is no 
evidence in the service or post-service medical records to 
suggest that other than the usual effects of this procedure 
resulted from the procedure.  The veteran's contentions to 
the contrary are beyond the realm of lay knowledge, and hence 
are not cognizable to support the claim.  38 C.F.R. 
§ 3.303(a); Espiritu; Jandreau.  

The chain of events in this case between the elective 
sterilization in service and the elective hysterectomy post 
service is speculative in nature.  As already noted, the 
veteran underwent bilateral tubal cauterization in January 
1975.  Post service, the veteran determined that she wished 
to have children, and so in November 1981 she underwent a 
bilateral tubal reimplantation and tubal splinting, with a 
right oophorectomy then also perform for removal of a right 
ovarian cyst.  From 1984 to 1985 the veteran had a successful 
intrauterine pregnancy with a live birth in May 1985.  In 
January 1993 a possible ectopic pregnancy was identified, and 
removal of a gestational sac (found to contain no discernable 
embryo) was performed that month.  In that surgery, the 
veteran also underwent removal of the left tube and lysis of 
peritoneal adhesions.  In April 2002 the veteran underwent a 
hysterectomy.  Medical treatment records from that time 
reflect that the veteran had a uterine prolapse, and that 
rather than trying other, more conservative methods to 
correct the prolapse, and in order to prevent further 
prolapse, the veteran elected to undergo the hysterectomy.  
There is no reflection in these records that the hysterectomy 
was a necessary treatment for correction of the uterine 
prolapse.  

In view of this long series of reproductive system events, 
beginning with an elective tubal cauterization (ligation) in 
service and ending with an elective hysterectomy over 27 
years later to resolve a uterine prolapse, no causal link is 
supported in the cognizable (medical) evidence of record 
between any event or injury in service not associated with 
the usual and expected effects of the bilateral tubal 
cauterization, and the hysterectomy.  See generally, 38 
C.F.R. §§ 3.303; 3.306(b)(1); Espiritu; Jandreau.  Absent 
such a causal link, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hysterectomy.  

B.  Claim for Service Connection for a Back Disorder

The veteran contends that she has a back disorder that 
developed in service.  In May 2007 testimony before the 
undersigned, she averred that she first injured her back in 
service working in the motor pool, when she had to lift a 
truck tire onto a jeep.  She further testified that she went 
to sick call for this incident.  The veteran is certainly 
competent to inform of such an event of injury to her back in 
service.  Jandreau.  However, a careful review of post-
service medical records reveals inconsistent statements.  

In June 1993 the veteran received treatment following 
complained-of low back pain following her reported injury to 
her back lifting a crate of half-gallon containers of milk, 
in the course of her work at a child development center.  
According to a letter at that time from her treating 
physician, she then informed the physician that she had no 
previous back difficulty.  

This contrasts with a treatment record at Fort Carson in June 
1987, when the veteran received care for a reported three-day 
history of low back pain.  At another treatment that month, 
the veteran was diagnosed with mechanical low back pain and 
thoracic facet syndrome.  At a physical therapy session in 
June 1987, also at Fort Carson, the veteran denied a previous 
history of low back pain.  

The motivation, if any, for the veteran's inconsistent 
histories of back difficulties is unclear and somewhat 
immaterial.  Whatever the reason, it is apparent to the Board 
that the veteran cannot be relied upon as an accurate 
historian of past back difficulties or disorders.  Hence, the 
Board will afford little, if any, weight to her 
uncorroborated account of having injured her back lifting a 
truck tire in service and having a back disorder since that 
time, with no service medical record to support her 
contention that she went to sick call for this incident, and 
no medical evidence to corroborate an ongoing back disorder 
from service.  

Service medical records, including the veteran's service 
separation examination, are negative for complaints or 
findings of a back disorder.  There is only the already noted 
single record of treatment in June 1974 for a vaginal 
infection with regional pain, where the veteran complained of 
having some back pain that morning.  No other record or 
follow-up note in service informs of any ongoing difficulties 
with the veteran's back.  Post-service records also show no 
complaints or findings of a back disorder, and none of 
arthritis of the spine, for years post service.  

Accordingly, with the weight of the evidence against the 
presence of an ongoing or chronic back disorder (as 
contrasted with the single documented instance of back pain) 
in service, or for years post service, and against the 
presence of arthritis of the spine for years post service, 
the preponderance of the evidence is against the claim for 
service connection for a back disorder on both direct and 
presumptive bases.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

C.  Claim for Service Connection for GERD

Given the veteran's documented history of providing 
inconsistent histories concerning her claimed low back 
disorder, the Board can afford the veteran's uncorroborated 
history of GERD symptoms beginning in service little weight.  
Far outweighing the veteran's contentions are the fact that 
she denied experiencing any gastrointestinal symptoms at 
separation in 1976, and the absence of medical evidence of 
GERD or any upper gastrointestinal disorder in service or for 
years post service.  A review of a medical history form 
completed at separation shows that the veteran did report a 
history of a variety of symptoms in service; thus, the Board 
places great weight on her denial of any gastrointestinal 
symptoms at that time.  The veteran accordingly has not 
supported her claim based on development of GERD in service, 
or based on continuity of GERD symptoms from service to the 
present.  38 C.F.R. § 3.303(a), (b).  

Absent any medical evidence of an upper gastrointestinal 
disorder in service or for years post service, the 
preponderance of the evidence is against the veteran's claim 
for service connection for GERD.  38 C.F.R. § 3.303.  

D.  Claim for Service Connection for Asbestos Exposure

There can be no entitlement to service connection where there 
is no injury, disease, or disability that is the subject of 
the claim.  38 C.F.R. § 3.303(a).  The veteran claims 
entitlement to service connection for asbestos exposure.  
However, such exposure, if it occurred, would be a temporary 
environmental condition, and hence is of itself neither an 
injury nor a disease nor a disability.  Because no disease, 
injury, or disability is claimed, there is no basis for 
service connection for asbestos exposure as a matter of law. 
38 C.F.R. § 3.303(a); see Sabonis v. Brown, 6 Vet. App. 426 
(1994).


IV.  Preponderance of the Evidence, Benefit of Doubt

Because the preponderance of the evidence is against all the 
claims here decided (except the claim for asbestos exposure, 
where the law was dispositive and no evidence was 
considered), the benefit of the doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a hysterectomy is denied.

Service connection for a back disorder is denied.  

Service connection for GERD is denied.

Service connection for asbestos exposure is denied.  


REMAND

The veteran testified to having tinnitus since service, as a 
result of noise exposure in service without hearing 
protection.  She elaborated that in service she had been 
around a lot of generator noise, she was exposed to diesel 
engine noise working in the motor pool, and she was also 
exposed to noise from weapons fire.  She added that she did 
not recall being given ear plugs in service.  She further 
testified that post service she performed clerical work, in a 
less noisy environment than in service.  

There is no documentation of complaints or diagnoses of 
hearing difficulties or tinnitus in service or for years post 
service.  However, service connection is not precluded for a 
disorder affecting hearing where the service separation 
examination finds normal hearing.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  Tinnitus is a condition subject to 
lay discernment by the veteran herself.  Hence, her lay 
statement that she has current tinnitus may serve to support 
her claim.  Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007).  Therefore, pursuant to 38 C.F.R. 
§ 3.159(c)(4)(i), remand is in this case in order to afford 
the veteran a VA audiology examination to address the 
presence of tinnitus and any link to service.  

The veteran is also seeking service connection for 
hypertension.  Post-service medical records reflect that the 
veteran has some allergic or sensitivity reactions to certain 
medications resulting in elevated blood pressure readings, 
but also reflect current diagnoses of hypertension.  The 
veteran has submitted in support of her claim an April 2005 
medical opinion letter by a VA physician to the effect that 
the veteran had severe hypertension which was exacerbated in 
service by prescribed pseudoephedrine.  In light of this 
opinion, the Board concludes that a VA examination is 
necessary to address whether there is any link between the 
claimed hypertension and the veteran's military service.

With respect to her claimed allergies and sinus condition, 
the Board notes that the veteran reported a history of 
headaches, and of ear, nose, and throat trouble at 
separation.  Thus, unlike the GERD and back claims discussed 
above, there is some evidence corroborating her reports of 
continuous symptomatology since service.  However, recent 
treatment records contain conflicting findings as to whether 
she, in fact, has a sinus disability.  For this reason, the 
Board concludes that a VA examination is necessary to clarify 
whether she has the claimed disability, and, if so, whether 
that or her allergies had their onset in service, or are 
otherwise related to her military service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide any additional 
information or evidence of the claimed 
disabilities.  Ask her to submit all 
relevant evidence she has, and advise her 
that it is ultimately her responsibility 
to see that pertinent evidence is 
obtained.  Undertake any development 
indicated by her response(s), with 
appropriate authorization.

2.  Thereafter, afford the veteran a VA 
examination for compensation purpose 
conducted by an appropriate specialist in 
hearing loss disorders and neurological 
disorders affecting the ears, to address the 
veteran's claim of tinnitus.  The claims 
folders must be made available to the 
examiner for review before the examination.  
Any necessary and non-invasive tests should 
be conducted.  The examiner should provided 
an opinion based on a review of the pertinent 
evidence of record.  The examiner should 
address whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran has tinnitus 
that began in service or is otherwise 
causally related to service.  In answering 
this question, the examiner should consider 
the audiometric findings upon service 
separation examination in September 1976, and 
any other pertinent evidence.  

3.  Also afford the veteran an appropriate VA 
examination for compensation purpose to 
address the veteran's claim of sinus 
condition and allergies.  The claims folders 
must be made available to the examiner for 
review before the examination.  Any necessary 
and non-invasive tests should be conducted.  
The examiner should provided an opinion based 
on a review of the pertinent evidence of 
record.  The examiner should address whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that the 
veteran has a sinus disorder or allergies 
that began in service or is otherwise 
causally related to service.  In answering 
this question, the examiner should consider 
the history reported upon service separation 
examination in September 1976, and any other 
pertinent evidence.  

4.  Thereafter, afford the veteran a VA 
examination for compensation purpose 
conducted by an appropriate specialist in 
cardiovascular disorder, to address the 
veteran's claim of hypertension.  The claims 
folders must be made available to the 
examiner for review before the examination.  
Any necessary and non-invasive tests should 
be conducted.  The examiner should provided 
an opinion based on a review of the pertinent 
evidence of record.   The examiner should 
address whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran has 
hypertension that began in service or is 
otherwise causally related to any incident of 
service, to include medicine prescribed in 
service.

5.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with an 
SSOC and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


